In an action to foreclose tax liens on real property, the appeal is from an order denying appellant’s motion to compel redemption and to vacate the sale. Order reversed, without costs, and matter remitted to the Special Term to grant appellant’s motion to the extent necessary to permit redemption of as many of the six parcels, sought to be redeemed, as were not purchased by appellant at the sale. Only the rights and obligations of respondent and appellant are affected. Under all the facts, appellant’s offer of money before the sale should have been accepted for redemption of the six parcels sought to be redeemed. It seems that' appellant became the purchaser of two of the parcels sought to be redeemed. If that be the fact, the Special Term in making a new order hereon should not permit redemption of such parcels; nor should it vacate any of the sales to any greater extent than is necessary to permit redemption of the remaining parcels originally sought to be redeemed and not purchased by appellant at the sale, nor to any greater extent than is necessary to do justice between the parties. Nolan, P. J., Wenzel, Ughetta, Hallinan and Kleinfeld, JJ., concur.